Title: To George Washington from Richard Dobbs Spaight, 23 February 1795
From: Spaight, Richard Dobbs
To: Washington, George


        
          Sir,
          Newbern [N.C.] 23rd February 1795.
        
        In Conformity to my Letter to you of the  day of  last at the meeting of the Legislature I laid before them the Secretary of War’s letter wth its inclosures on the subject of the patroles on the frontiers of this State, and requested them to take the same into their Consideration and advise me thereon. I now do myself the Honor to enclose you a Copy of the report of the Committee to whom that Business was referred, concurred, with by both Houses of the General Assembly.
        As this State has no agent among the India⟨ns⟩ upon the Frontiers, I have not the proper means within my power to acquire the Information necessary to form an Opinion on the propriety of keeping in Service or discharging the Scouts. The Members from the Westward think that their having been in Service has been the Means of preventing the Indians from Committing depredations on the Citizens of this State and perhaps of preventing hostillities. If it has had this effect certainly the money expended in keeping them in service has been well laid out, not only in avoiding bloodshed, but a much greater expenditure of Money, which would have been the Case had it been necessary to have carried on a Campaign against the Indians to bring them to a sense of their duty.
        Situated as I am, without the necessary information respecting Indian Affairs or their disposition towards the U.S. I shall not take upon me to decide on the propriety of discharging the Patroles, but will defer giving any order on that Subject untill such time as I am instructed by you what to do. I am &c.
        
          R. D. Spaight
        
      